NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1059-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HASSAN A. STEPHENS, a/k/a
WILLIAMS HASSAN D.,
MCDONALD KAHEEM, and
STEVENS HASSAN,

     Defendant-Appellant.
___________________________

                   Submitted May 20, 2020 – Decided June 10, 2020

                   Before Judges Koblitz and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 17-02-0121.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Brian P. Keenan, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Meredith L. Balo, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).
PER CURIAM

      Following the denial of his motion to suppress evidence seized from his

person without a warrant during a street encounter with police, defendant

entered a negotiated guilty plea to unlawful possession of a controlled dangerous

substance, namely cocaine, N.J.S.A. 2C:35-10(a)(1).         He was sentenced in

accordance with the plea agreement to a three-year term of imprisonment.

Defendant now appeals from the September 24, 2018 judgment of conviction,

raising the following single point for our consideration:

            THE JUDGE ERRED IN DENYING DEFENDANT'S
            SUPPRESSION MOTION BECAUSE THE STATE
            FAILED TO ESTABLISH THE CONFIDENTIAL
            INFORMANT'S RELIABILITY AND THE TIP
            PROVIDED NO BASIS OF THE CONFIDENTIAL
            INFORMANT'S KNOWLEDGE AND PROVIDED
            NO    PREDICTIVE    OR   HARD-TO-KNOW
            INFORMATION TO THE DETECTIVES.

After reviewing the record and the applicable legal principles, we find no merit

to defendant's contention and affirm substantially for the reasons stated in Judge

John M. Deitch's comprehensive and well-reasoned written opinion issued on

June 22, 2017. We add these comments.

      At the suppression hearing, Elizabeth Police Department Detective Jose

Martinez, a fourteen-year veteran officer with five-and-one-half-years in the

Narcotics Division, testified for the State. Based on his testimony, which the

                                                                          A-1059-18T2
                                        2
judge described as "direct," "forthright," and "credible," Judge Deitch made the

following key factual findings:

                   On November 16, 2016, at approximately 11:15
            a.m., . . . Detectives Raul Delaprida and Jose Martinez
            received information from a confidential informant
            ("CI") that [d]efendant "was in the area of Third and
            Bond Streets and was in possession of CDS cocaine."
            . . . . According to Detective Martinez, the CI has
            previously given information that resulted in the
            execution of three search warrants, the arrest of eleven
            individuals, and the recovery of various types of CDS
            and several handguns.

                  . . . . Defendant was known to Detective Martinez
            and his partner as a notorious street level drug-dealer
            through their service in the Narcotics Division.
            Similarly, the area in question was known to the
            detective as a notorious area for open-air drug dealing
            within the City of Elizabeth. [1]

                  Detective Martinez and his partner drove their
            unmarked police vehicle to that area with the purpose
            of surveilling the block and looking for illegal activity.
            As they drove slowly down the street, they saw
            [d]efendant repeatedly looking in their direction and
            acting suspiciously. They believed that they had been
            recognized by [d]efendant, who[m] they believed had
            begun a "pretend" cellular telephone call to legitimize



1
  Martinez testified that the area was "known for gang activity and violence,"
as well as "open narcotics trafficking." He explained that in the previous six
months, he had "been involved in approximately [twenty] arrests in that area."



                                                                         A-1059-18T2
                                        3
              his presence on the street.[2] The detectives, who
              desired to speak to [d]efendant about his alleged
              conduct, left their vehicle and approached [d]efendant.
              Upon getting closer to [d]efendant, Detective Martinez
              saw a bulge in [d]efendant's left front jacket pocket and
              began to pat [d]efendant down. Defendant voluntarily
              admitted that he had [drug] paraphernalia on his person
              and he was immediately arrested. A more detailed
              search revealed contraband. . . . A review of the
              [contraband's packaging3] confirmed that it was of a
              size that would have been readily observable to . . .
              Martinez as he described in his testimony.

       After applying the governing principles, the judge determined "the

detectives had reasonable suspicion to conduct a Terry[4] stop." He explained:

              They had received information from a previously
              reliable informant about [d]efendant selling drugs on
              Bond Street. They went to the area and found
              [d]efendant there – thereby partially corroborating a
              previously reliable source. Once on the scene, they saw
              [d]efendant acting suspiciously in a high-crime area.
              He appeared to recognize the police vehicle and

2
  According to Martinez, his unmarked police car "was well known throughout
the City as a narcotics vehicle," and "the license plate . . . ha[d] been posted on
Facebook."
3
  From defendant's front pocket where Martinez had observed the bulge, police
seized "a black shopping bag containing a torn brown paper bag, numerous loose
yellow caps, two Ziploc bags with black flower logos each containing yellow
caps and two boxes of empty glass vials." From defendant's person searched
incident to his arrest, "police recovered a Ziploc bag with a green butterfly logo
containing [twenty-eight] glass vials with red caps containing suspected
cocaine, and a plastic bag tied off in a knot containing suspected cocaine."
4
Terry v. Ohio, 392 U.S. 1 (1968).
                                                                           A-1059-18T2
                                         4
            thereafter engage[d] in behavior to avoid detection.
            This is ample evidence to support an "objective
            manifestation that the suspect was or is involved in
            criminal activity." The totality of the circumstances
            establish reasonable suspicion on the part of the
            detectives by a preponderance of the evidence. Their
            efforts to investigate [d]efendant was lawful.

      Turning to the pat-down, the judge determined "the frisk" was

"reasonable."   He explained that "[w]hen Detective Martinez approached

[defendant], he immediately observed a large bulge in [d]efendant's jacket

pocket," which size "support[ed] his observation."         Additionally, the judge

found "[t]he detectives had probable cause to arrest [d]efendant as soon as

[d]efendant stated, 'All I got on me is drug paraphernalia,'" as well as the

"authority to conduct a search [of defendant's person] incident to arrest . . . and

to seize the evidence found as a result of that search."

      We conclude there was sufficient credible evidence in the record to

support Judge Deitch's factual findings. See State v. Boone, 232 N.J. 417, 425-

26 (2017) ("An appellate court reviewing a motion to suppress evidence in a

criminal case must uphold the factual findings underlying the trial court's

decision, provided that those findings are 'supported by sufficient credib le

evidence in the record.'" (quoting State v. Scriven, 226 N.J. 20, 40 (2016))). We

also agree with the judge's legal conclusions, which we review de novo. See


                                                                           A-1059-18T2
                                        5
State v. Brown, 456 N.J. Super. 352, 358-59 (App. Div. 2018) ("We owe no

deference, however, to conclusions of law made by trial courts in deciding

suppression motions, which we instead review de novo." (citing State v. Watts,

223 N.J. 503, 516 (2015))).

      Defendant challenges the stop and pat-down, arguing the judge erred in

concluding that the CI's tip and defendant's "apparent nervousness provided

reasonable basis" for a stop, and "Martinez's subsequent observation of a bulge

in [defendant's] pocket[] provided reasonable basis for a pat-down." Defendant

asserts "the State failed to present sufficient evidence of the CI's veracity and

basis of knowledge to adequately establish the reliability of the CI's tip that

[defendant] was in possession of CDS."

      "Police-citizen encounters generally occur at three distinct levels," field

inquiry, investigative detention, and arrest, but only the latter "two require

constitutional justification." State v. Sirianni, 347 N.J. Super. 382, 387 (App.

Div. 2002). While "[o]n-the-spot questioning involves neither detention nor

seizure in the constitutional sense," an "inquiry may be converted into an

investigative detention if, given the totality of the circumstances, a reasonable

person were to believe he was not free to leave." Id. at 387-88. An investigative

detention, commonly referred to as a Terry stop, is a valid exception to the


                                                                         A-1059-18T2
                                       6
warrant requirement "if it is based on specific and articulable facts which, taken

together with [the] rational inferences from those facts, give rise to a reasonable

suspicion of criminal activity." State v. Williams, 192 N.J. 1, 9 (2007) (quoting

State v. Pineiro, 181 N.J. 13, 20 (2004)).

      "The 'articulable reasons' or 'particularized suspicion' of criminal activity

must be based upon the law enforcement officer's assessment of the totality of

circumstances with which he is faced." State v. Nishina, 175 N.J. 502, 511

(2003) (quoting State v. Davis, 104 N.J. 490, 504 (1986)). "Such observations

are those that, in view of [the] officer's experience and knowledge, taken

together with rational inferences drawn from those facts, reasonabl[y] warrant

the limited intrusion upon the individual's freedom." Ibid. (alterations in

original) (quoting Davis, 104 N.J. at 504). "Facts that might seem innocent

when viewed in isolation can sustain a finding of reasonable suspicion when

considered in the aggregate." Ibid. See State v. Stovall, 170 N.J. 346, 367

(2002) ("[A] suspect's nervousness plays a role in determining whether

reasonable suspicion exists.").

      When an investigatory stop is based in part on a CI's tip, the State must

establish the reliability of the tip "under the totality of the circumstances." State

v. Smith, 155 N.J. 83, 92 (1998) (citing Illinois v. Gates, 462 U.S. 213, 238


                                                                             A-1059-18T2
                                         7
(1983)). The "informant's 'veracity' and 'basis of knowledge' are two highly

relevant factors under the totality of the circumstances." State v. Zutic, 155 N.J.
103, 110 (1998) (quoting Smith, 155 N.J. at 92). However, "a deficiency in one

. . . 'may be compensated for, in determining the overall reliability of a tip, by a

strong showing as to the other, or by some other indicia of reliability.'" Smith,
155 N.J. at 93 (quoting Gates, 462 U.S. at 233).

      Veracity may be established by the informant's past instances of

reliability, "such as providing dependable information in previous police

investigations." State v. Keyes, 184 N.J. 541, 555 (2005). A sufficient basis of

knowledge may be established "if the tip itself relates expressly or clearly how

the informant knows of the criminal activity." Smith, 155 N.J. at 94. "Even in

the absence of a disclosure that expressly indicates the source of the informant's

knowledge, the nature and details revealed in the tip may imply that the

informant's knowledge of the alleged criminal activity is derived from a

trustworthy source." Ibid. (citing State v. Novembrino, 105 N.J. 95, 113

(1987)).

      After stopping a suspect, a protective search or frisk is permissible when

an officer reasonably believes the individual is "armed and dangerous." Terry,
392 U.S. at 27. "The search is judged by whether a reasonably prudent person


                                                                            A-1059-18T2
                                         8
would be warranted in the belief that his or her safety or that of others was in

danger," State v. Lund, 119 N.J. 35, 45 (1990), and "must 'be confined in scope

to an intrusion reasonably designed to discover guns, knives, clubs, or other

hidden instruments for the assault of the police officer.'" State v. Privott, 203
N.J. 16, 25 (2010) (quoting Terry, 392 U.S. at 29). Where "the totality of the

circumstances creates an objectively reasonable concern for the officers' safety,

retrieving the contents of [a] bulge from [the] defendant's person is allowable."

State v. Roach, 172 N.J. 19, 29 (2002). See Lund, 119 N.J. at 46 ("[T]o

'substantial dealers in narcotics[,]' firearms are as much 'tools of the trade' as are

most commonly recognized articles of narcotics paraphernalia." (quoting United

States v. Oates, 560 F.2d 45, 62 (2d Cir. 1977))).

      Applying these principles, based on "the totality of the circumstances,"

Pineiro, 181 N.J. at 23, we agree with the judge that the State met its burden to

uphold the warrantless stop and ensuing search. See State v. Wilson, 178 N.J.
7, 13 (2003) ("In satisfying that burden, the State must demonstrate by a

preponderance of the evidence that there was no constitutional violation."). We

discern no basis to disturb the judge's finding that the initial inquiry quickly

escalated into a lawful investigatory detention during which a protective search

was permissible based on the detectives' observation of a bulge in defendant's


                                                                              A-1059-18T2
                                          9
jacket pocket in a high crime area. The judge also correctly determined that the

tip from a CI who had previously provided information leading to numerous

arrests and seizures of contraband, corroborated by defendant's presence at the

described high-crime location, the detective's observation of defendant's

suspicious behavior, as well as the detective's past experience with defendant

provided the detective with articulable suspicion to stop defendant. Therefore,

the trial court did not err in denying defendant's motion to suppress the evidence

seized.

      Affirmed.




                                                                          A-1059-18T2
                                       10